DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of poor quality.  The replacement drawings submitted on 9/27/2020 appears to show the lines drawn for the pots to be disconnected and off center into segments and labeling is inside of the drawings (see the illustration below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    538
    670
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the limitation of “one or more nesting planter pots, a first planter pots… a second planter pot” is unclear because “one or more” gives one the option of selecting “one”; thus, if one pot is selected, then “a first planter pots” and “a second planter pot” are unclear because there is only one pot. 
In addition, based on this limitation, it is unclear if applicant is claiming one or more nesting plant pots separately from that of the first and second planter pots OR one or more nesting plant pots comprising a first planter pot and a second planter pot? 
Furthermore, “a first planter pots” appears to be grammatically incorrect because it has both singular and plural. 
Moreover, it appears that “a second planter pot” is part of the functional recitation of “permitting roots of a planting to grow out of the bottom of a planter pot and into soil of a second planter pot”; thus, it is unclear if applicant is attempting to positively claim the second planter pot or just functionally claim the second planter pot? Either way, it is still unclear because of the “one or more nesting planter pots”. 
Also, the limitation of “a removable base coupled to the second planter pot covering the set of bottom drain holes and the set of side drain holes” is unclear because the limitation appears to be stating that the base covers the bottom and side drain holes of the first planter pot, which fig. 2 of the drawing shows base 202 only covering the second planter pot or the bottom-most planter pot and not the planter pot that is placed on top of the bottom-most planter pot. Noting that applicant is not positively claiming the second planter pot per the comment above and even if so, the drain holes are not being defined or claimed for the second planter pot because the claim only calls for the first planter pot having the drain holes. 
Lastly, the limitation of “the diameter of a bottom of the first planter pot” lacks prior antecedent basis. 
	For claim 4, the limitation of “the planning” lacks prior antecedent basis.
	For claim 7, the limitation of “the set of nesting planter pots” lacks prior antecedent basis.
 	For claim 8, the limitation of “the roots”, “the set of bottom drain holes”, “the set of side drain holes”, “the diameter of a bottom of the first planter pot”, and “the diameter of a top edge of the second planter pot” lack prior antecedent basis. 
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,5,7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Johnson (US 3293798 A, herein Johnson798) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson (US 4419843 A, herein Johnson843).
 	For claim 1, Johnson798 discloses a removable-base planter system, the planter system comprises: 
one or more nesting planter pots (48), a first planter pot (any one of ref. 48 above the lowest pot 48) having a set of bottom drain holes (holes 46 are scattered at the bottom and side of the pot, thus, the lowest bottom holes are bottom drain holes) and a set of side drain holes (holes 46 are scattered at the bottom and side of the pot, thus, the side holes are any of the set of holes above the lowest bottom holes) permitting roots of a planting to grow out of the bottom of a planter pot and into soil of a second planter pot (the lowest pot 48);  
5a removable base (38) coupled to the second planter pot covering the set of bottom drain holes and the set of side drain holes (fig. 1 shows the base covering the holes in the lowest pot 48 with the dotted line; note the 112 2nd above, the examiner is interpreting based on fig. 2 of applicant’s invention that the base covers the drain holes of the bottom-most planter pot or second planter pot and not the first planter pot above or inside the second planter pot); 
wherein the one or more nesting planter pots may be nested in any number of planter pots in which the first planter pot above the second planter pot has been buried into soil of the second planter pot to a distance deep enough to completely cover the set of bottom drain holes and the 10set of side drain holes (as shown in fig. 1, the lower most set of holes are covered and the holes above the lower most are also covered); and
wherein the diameter of a bottom of the first planter pot is smaller than the diameter of a top edge of the second planter pot (as shown in fig. 1).
 	However, in the event that applicant disagrees with the examiner’s interpretation of the bottom and side drain holes in Johnson798, Johnson843 teaches a planter system comprising a first planter pot (16E) having a set of bottom drain holes (34) and a set of side drain holes (38) permitting roots of a planting to grow out of the bottom of a planter pot and into soil of a second planter pot (16F). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of bottom drain holes as taught by Johnson843 in the bottom of the first or second planter pots of Johnson798 in order to provide for further drainage at the bottom. 
	For claim 4, Johnson798, alone, or in the alternative with Johnson843 teaches the planter system according to claim 1, and further teaches wherein the planter system is used during a single growing season and disassembled once the planning has been harvested (functional recitation to which the planter system of Johnson798, alone, or in the alternative with Johnson843 can be used during a single growing season depending on the user’s preference to not use it again, and the planter system of Johnson798, alone, or in the alternative with Johnson843 can be disassembled as desired when the plant growing is done or harvested).  
	For claim 5, Johnson798, alone, or in the alternative with Johnson843 teaches the planter system according to claim 1, and further teaches wherein the first planter pot is smaller in 25size than the second planter pot (smaller size in that the bottom of the first pot is smaller than the top of the second pot in Johnson798).  
For claim 6, Johnson798, alone, or in the alternative with Johnson843 teaches the planter system according to claim 1, and further teaches wherein the first planter pot and the second planter pot are identical in size (fig. 1).  However, in the event that applicant disagrees with the examiner’s interpretation of the first planter pot and the second planter pot are identical in size, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first planter pot and the second planter pot are identical in size in the planter system of Johnson798, alone, or in the alternative with Johnson843, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference to have the pots same size for aesthetic and uniformity). In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 7, Johnson798, alone, or in the alternative with Johnson843 teaches the planter system according to claim 1, and further teaches wherein the set of nesting planter pots is three or more planter pots deep (as shown in fig. 1 of Johnson798).  
Claims 2,3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson798, alone, or in the alternative with Johnson843 as applied to claim 1 above, and further in view of Liu (CN 105684766 A).
 	For claim 2, Johnson798, alone, or in the alternative with Johnson843 teaches the planter system according to claim 1, but is silent about wherein the planter system further 15comprises a set of guidelines coupled to the top edge of the second planter pot to a top edge of the first planter pot once the first planter pot has been buried into soil of the second planter pot.  
	Liu teaches a planter system comprising a set of guidelines (5) coupled to a top edge of a second planter pot (1) to a top edge of a first planter pot (1) once the first planter pot has been buried into soil of the second planter pot (figs. 4-6).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of guidelines as taught by Liu coupled to the top edge of the second planter pot to a top edge of the first planter pot of Johnson798, alone, or in the alternative with Johnson843 in order to keep the planter pots aligned and attached them together. 
	For claim 3, Johnson798, alone, or in the alternative with Johnson843 and further modified with Liu teaches the planter system according to claim 2, and further teaches wherein the removable base possesses one or more drain holes (16 of Johnson798).  
Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 20210007289 A1) in view of Johnson798 (as above).
 	For claim 8, Steele teaches a method for growing a planting using a removable-base planter system, the method comprising:  
35starting a planting in a first planter pot (101,118,119, fig. 7, or any one of the pots 100,101) having a removable base (102,111); 
watering the planting as the roots grow through a set of drain holes of the first planter pot (watering is implied in Steele, for it is necessary for the plant to survive; see fig. 8 with roots formation; also, although not labeled, there are drain holes 112 in the first pot as shown in fig. 8, similar to drain holes 112 in the base 102);
when the roots have begun to grow out of the drain holes of the first planter pot, removing the removable base from the first planter pot and burying the first planter pot into soil within a second planter pot (para. 0065 states that when the plant grows larger in the smaller pot starting out with the base 102 as shown in fig. 7, the user can remove the first pot from the base and bury the first pot into the second pot as shown in fig. 8 or 9);  
40attaching the removable base to the second planter pot and continuing to water the planting (figs. 8,9 show the base being attached to a second pot because the first pot is on top of the second pot; watering is implied); and 
harvesting the planting after an end of a growing season (implied in Steele because the crop grown in Steele has to be eventually harvested; see also background of the invention and summary of the invention, where Steele discusses the crops in horticultural system and transport or transplanting for consumers); and 
wherein the diameter of a bottom of the first planter pot is smaller than the diameter of a top edge of the second planter pot (see figs. 8,9).  
However, Steele is silent about wherein the first planter pot above the second planter pot has been buried into soil of the second planter pot to a distance deep enough to completely cover the set of bottom drain holes 45and the set of side drain holes.
As stated in the above, Johnson798 teaches the first planter pot above the second planter pot has been buried into soil of the second planter pot to a distance deep enough to completely cover the set of bottom drain holes 45and the set of side drain holes (fig. 1 and see above rejection with Johnson798). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of side drain holes as taught by Johnson798 in the planter pots of Steele in order to provide for further drainage. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first planter pot of Steele above the second planter pot of Steele be buried into soil of the second planter pot to a distance deep enough to completely cover the set of bottom drain holes 45and the set of side drain holes as taught by Johnson798 in order to provide direct drainage into the soil in the next pot so as to avoid evaporation and at the same time also provide a more aesthetically pleasing appearance for the pots. 
For claim 9, Steele as modified by Johnson798 teaches the method according to claim 8, and further teaches wherein the method further comprising: 50when the roots have begun to grow out of the drain holes of the second planter pot, removing the removable base from the second planter pot and burying the second planter pot into soil within a third planter pot while the first planter pot remains buried in the soil of the second planter pot (as shown in fig. 9 and para. 0065 of Steele); and attaching the removable base to the third planter pot and continuing to water the planting (fig. 9 shows the base 102 being used under the bottom most pot or third pot and the first and second pots are on top of the third or bottom most pot; also, watering is implied for it is necessary for the plant to survive).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steele as modified by Johnson798 as applied to claims 8-9 above, and further in view of Liu (CN 105684766 A).
 	For claim 10, Steele as modified by Johnson798 teaches the method according to claim 9, but is silent about wherein the method further comprising: attaching a set of guidelines coupled to the top edge of the second planter pot to a top edge of the first planter pot once the first planter pot has been buried into soil of the second planter pot.

Liu teaches a planter method comprising attaching a set of guidelines (5) coupled to a top edge of a second planter pot (1) to a top edge of a first planter pot (1) once the first planter pot has been buried into soil of the second planter pot (figs. 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of attaching a set of guidelines as taught by Liu in the method of Steele as modified by Johnson798 in order to keep the planter pots aligned and attached them together. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643